UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 09-1081


JOAN E. JACKSON,

                  Plaintiff - Appellant,

             v.

PETER GEREN, The Honorable, Acting Secretary, Department of
the Army,

                  Defendant – Appellee,

             v.

BRIANNA SKINNER-HARRIS,

                  Movant.


Appeal from the United States District Court for the District of
Maryland, at Greenbelt.      Alexander Williams, Jr., District
Judge. (8:07-cv-00851-AW)


Submitted:    April 29, 2009                  Decided:   May 13, 2009


Before WILKINSON, SHEDD, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joan E. Jackson, Appellant Pro Se.       Alex Gordon, Assistant
United States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Dr. Joan E. Jackson appeals the district court’s order

granting summary judgment in favor of the Honorable Peter Geren,

Acting   Secretary,   Department   of    the   Army,    on    her     claim   for

retaliation pursuant to Title VII of the Civil Rights Act of

1964, 42 U.S.C. § 2000e (2000).         We have reviewed the record and

find   no   reversible   error.    Accordingly,        we    affirm    for    the

reasons stated by the district court.            Jackson v. Geren, No.

8:07-cv-00851-AW (D. Md. Nov. 14, 2008).          We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                       AFFIRMED




                                   2